NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DrsTRIcT or NEW JERsEY
PATRICIA FrscHER,
Plaimiff’ civil Acaon N@. 18_10493 (MAS) (LHG)
v. MEMoRANDUM oPINIoN
FcA Us Lcc,
Defendant.

 

 

SHIPPl District Judge

This matter comes before the Court on Defendant FCA US LLC’s (“Defendant”) Motion
to Dismiss. (ECF No. 3.) Plaintiff Patricia Fischer (“Plaintiff") opposed (ECF Nos. 5, 6)l and
Defendant replied (ECF No. 7). The Court has carefully considered the parties’ submissions and
decides the matter without oral argument pursuant to Local Civil Rule 78.1. For the reasons set
forth below, the Court denies Without prejudice Defendant’s Motion to Dismiss.

I. Background2
Plaintiff was involved in an accident on or about December 3, 2015, With a vehicle

Defendant manufactured “and/or” distributed (Compl., ECF No. 1-4.) The accident occurred due

 

l Plaintiff filed two seemingly identical Opposition briefs on July 23, 2018 and July 24, 2018.
(ECF Nos. 5, 6.) For the remainder of this Memorandum Opinion, the Court cites to Plaintiff’s
July 23, 2018 Opposition brief (ECF No. 5.)

2 For the purposes of the instant motion, the Court accepts all factual allegations in the Complaint
as true. See th'llz`ps v. Cty. ofAllegheny, 515 F.3d 224, 233 (3d Cir. 2008).

to a defect in the vehicle, causing it to move forward while in park, which caused it to come into
contact with Plaintiff’ s leg. (Id.) The incident injured Plaintiff. ([d.)

On November 30, 2017, Plaintiff initiated the instant action in the Superior Court of New
Jersey, Law Division, Ocean County (“State Court”). (Compl.) On December l, 2017, the State
Court issued a Track Assignment Notice, which places any civil action filed in State Court on one
of four tracks and sets a certain time for discovery. (Def.’s Moving Br., Ex. C (“Track Assignment
Notice”), ECF No. 3-2.) This matter was placed on Track 3 and discovery was set for 450 days,
running from the first answer or ninety days from service on the first defendant, whichever came
first. (Id.)

On April l4, 2018, the State Court entered a Notice of Dismissal pursuant to New Jersey
Court Rule l:13-7, notifying Plaintiff` that the State Court would dismiss the action for lack of
prosecution unless Plaintiff took action by J'une 12, 2018. (Def.’s Moving Br., Ex. D (“Dismissal
Notice”), ECF No. 3-2.) On May 18, 20]8, Defendant was served with the Summons and
Complaint. (Def.’s Moving Br. 4-5, ECF No. 3-1.) On June 13, 2018, Defendant removed the
matter to this Court. (Def.’s Notice of Removal, ECF No. l.) On July 16, 2018, Defendant filed
the instant Motion to Dismiss (ECF No. 3), which Plaintiff opposed (ECF No. 5). Defendant
replied. (ECF No. 7.)

Defendant argues that the Court should dismiss Plaintiff”s complaint because she violated
NeW Jersey Court Rules by serving Defendant after the statute of limitations for her claim had
expired. (Def.’s Moving Br. 5-9.) Defendant states, “[P]laintiff waited almost six months after
filing the Complaint and receiving the Track Assignment Notice before attempting to serve the
Surnmons and Complaint on [Defendant].” (Ia'. at 6.) Defendant further contends that Plaintiff`s
delay in serving the Summons and Complaint prior to the statute of limitation’s expiration

effectively extended the statute of limitations by several months. (Id. at 8-9.) Defendant also

2

argues, “[T]he subject lawsuit involves allegations of product liability and [its] ability to prepare
its defense has been severely prejudiced due to [P]laintiff` s failure to timely serve the Surnmons
and Complaint.” (Id. at 8.) Defendant claims it was prejudiced because Plaintiff deprived it of the
“repose and security that New Jersey’s two-year statute of limitations provides.” (Def.’s Reply
Br. 6, ECF No. 7.)

In support of its argument, Defendant cites Moschou v. DeRosa, 471 A.2d 54 (N.J. Super.
Ct. App. Div. 1984). (Id. at 4-5.) In Moschou, the applicable state statute of limitations was six
years, and the complaint was filed thirty-seven days prior to the statute’s expiration [d. at 54. The
summons, however, was not served for another seventy-eight days after the filing, and was
therefore served after the statute of limitations had expired ld. The defendant moved for dismissal
on the basis of non-compliance with New Jersey Court Rule 4:4-1, arguing that the summons had
not been issued within ten days of the filing. Id. The defendant also argued he would be prejudiced
if the case was allowed to proceed because he had disposed of his books and records pertaining to
the transaction at issue after the statute of limitations had expired Id. at 55. The court agreed and
found the defendant would be prejudiced if the case were to proceed because the defendant had
disposed of the documents Id. at 56.

ln opposition, Plaintiff argues she complied with New Jersey Court Rule 1:13-7, Which
discusses procedures for dismissing a case for lack of prosecutionl (Pl.’s Opp’n Br. 3-4, ECF No.
5 (citing N.J. Ct. R. 1:13-7).) Plaintiff asserts she complied with this rule by serving Defendant
within thirty days of receiving that notice. (Pl.’s Opp’n Br. 6.) Plaintiff also seemingly argues
excusable neglect in her untimely service, stating_. “ln the ideal world, all rules are followed; in
practice, people may fall short.” (Id. at 1.) Plaintiff further contends Defendant failed to
demonstrate prejudice, and only provides general, conclusory statements in support of its assertion.

(Ia’. at 7 (citing Baskett v. Cheung, 28 A.3d 1255, 1259 (N.J. Super. Ct. App. Div. 2011)).)

3

Plaintiff also argues that the Court should not dismiss the Complaint because there is a
judicial preference for claims to be adjudicated on their merits. (Pl.’s Opp’n Br. 1-3.). In support
of her argument, Plaintiff quotes the New Jersey Appellate Division, stating “the shepherding
function we serve is abused by unnecessarily closing the courtroom doors to a litigant whose only
sin is to retain_a lawyer who delays filing an answer . . . . Eagerness to move cases must defer to
our paramount duty to administer justice in the individual case.” Audobon Volunreer Fire v.
Church Corzsrr. Co., 502 A.2d 1183, 1184 (N.J. Super. Ct. App. Div. 1986). Plaintiff argues that
this principle should apply here as well.

II. Standard of Review

Preliniinarily, the Court notes that “[b]ecause the Federal Rules of Civil Procedure are
effective only for procedural issues arising after removal, the pending motion regarding service of
process will be decided according to state procedural rules.” Ferriarzdez v. Crown Equip. Corp.,
No. 07-4032, 2008 WL 2355422, at *2 (D.N.J. June 4, 2008). New Jersey Court Rule 4:37-2(a)
provides, “For failure of the plaintiff to cause a summons to issue within [fifteen] days from the
date of the Track Assignment Notice . . . the court in its discretion may on defendant’s motion
dismiss an action or any claim against the defendant Such dismissal shall be without prejudice
unless otherwise specified in the order.” As the Rule’s language provides, the Court’s “decision
to dismiss for improper service of process is a matter of discretion . . . .” Fernnr¢dez, 2008 WL
2355422, at *2.

"[D]ismissal is reserved for those situations [when] no lesser sanction will erase the
prejudice of the non-delinquent party.” ]a'. (internal quotations and citation omitted) (quoting Olds
v. Donrzelly, 696 A.2d 633, 641 (N,J. Sup. Ct. 1997), superseded by rule on other grounds N.J.
Ct. R. 4:30A, as recognized in Sr'ms v. Budd Larner, P.C., No. A-1588-11T4, 2012 WL 4741587,

at *4 (N.J. Super. Ct. App. Div. Oct. 5, 2012)). An action will not be dismissed due to failure to

4

issue timely summons “when the defendant is not prejudiced, the complaint appears to be
meritorious, and the failure to make proper service is attributable solely to the neglect of plaintiff s
attorney.” ld. (quoting Ola’s, 696 A.2d at 641).

III. Discussion

The Court follows the guidance set forth in Fernamz’ez. In Fernandez, a personal injury
action similar to the instant matter, the plaintiff filed a complaint in State Court one day before
the expiration of the statute of limitations, but failed to serve the defendant within the required
fifteen-day period Fernondez, 2008 WL 2355422, at *1. 'l`lie court found that mere conclusory
statements of prejudice did not amount to a showing of prejudice Id. at 2. The court also found
that it should not dismiss the plaintiffs action when the complaint appeared meritorious, and that
the record did not show any intent to delay or malice on behalf of the plaintiff, but rather the delay
was due solely to the negligence of the plaintiff’s attorney. Id.

Here, without making substantive findings, the Court finds Plaintiff` s Complaint appears
meritorious Further, unlike Moschou, where the defendant had destroyed records pertinent to the
litigation, here Defendant merely relies on conclusory allegations without any showing of actual
prejudice See Moschou, 471 A.2d at 56 (“[T]here is here a clear demonstration of
prejudice . . . which requires a dismissal of the action . . . .”). The Court also finds no evidence of
malice or an intent to delay, but rather a delinquency on the part of Plaintiffs attorney. Although
the Court is not eager to reward Plaintiff’ s attorney for failing to follow proper judicial procedures,
the Court finds the instant circumstances do not warrant the severe sanction of dismissal. The

Court, accordingly, denies Defendant’s Motion to Dismiss.

IV. Conclusion

For the reasons set forth above, the Court denies Defendant’s Motion to Dismiss. The

Court will enter an Order consistent with this Memorandum Opinion.

MiCHAEL A. SH$%

UNlTED STATEs DIsTRICT JUDGE

